351 F.2d 311
Stuart WECHSLER et al., Appellants,v.COUNTY OF GADSDEN, FLORIDA, Appellee.
No. 21835.
United States Court of Appeals Fifth Circuit.
October 18, 1965.

Appeal from the United States District Court for the Northern District of Florida; George Harrold Carswell, Judge.
John Lowenthal, New York City, Earl Johnson, Jacksonville, Fla., Howard W. Dixon, Miami, Fla., Donal C. Collimore, Jr., Fairfield, Conn., Carl Rachlin, New York City, Melvin L. Wulf, New York City, John Due, Jr., Tallahassee, Fla., for appellants.
H. Y. Reynolds, Quincy, Fla., for appellee.
Before JONES and BELL, Circuit Judges, and JOHNSON, District Judge.
PER CURIAM:


1
The order of the district court remanding this cause to the state court was entered prior to the decisions of this Court in Rachel v. State of Georgia, 5 Cir., 342 F.2d 336, reh. den. 343 F.2d 909, and Peacock v. City of Greenwood, 5 Cir., 347 F.2d 679. These decisions require that the order of the district court in this cause be vacated and the cause remanded so that such action may be taken as is appropriate in the light of the two cited cases.


2
Reversed and remanded.